Title: To Alexander Hamilton from Campbell Smith, 8 November 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Philada. Nov. 8th. 1799
          
          The Secretary of War has a few minutes since put into my hands your Letter to me of the 2d instant and one of the same date to himself, accompanied by a note expressive of his concurrence with your wish—and I embrace the earliest moment to apprize you, that though I feel highly gratified with this evidence of your confidential estimation, yet such an appointment upon such terms (waving the honor of the thing) is utterly inconsistent with my views and arrangments; and therefore I beg you to receive this as the alternative of my declension of the honor intended me—
          When this subject was mentioned to me by Major Bradley in New York, with a wish that I would officiate, some jocular conversation on my part ensued; and I believe I said I would go if the thing was put upon an handsome footing—the Major immediately and seriously pressed the question—Will you go if appointed? to which I answered that if I was to be handsomely paid for it and my expences born, and it was not to be deemed inconsistent with the post, (quite as dignified) which I conceive I now hold, I should like the trip—and we parted—
          I am aware of, and sensibly regret the delay which must occur in the payment of the troops from this circumstance; but you must be sensible Sir, that the pittance contemplated by Law for the discharge of such a duty is by no means commensurate with the fatigue and sollicitude of mind and body which must accompany it, and but dollars in the pounds of expence, to which the most frugal mode I could adopt of travelling through that country, in the style of a gentleman, must subject me—this I trust will be received by you Sir as a sufficient apology—I hold not my commission from pecuniary motives, but common justice dictates to me, that it should meet my reasonable expences, and a retribution of services—
          I delivered in person at Trenton, the letter with which you obliged me to the Secretary of War, many days since, and finding the offices all closed from official duties, I progressed immediately to this place with a request that I might be favoured with a line from him on the subject—in this however I am as yet ungratified—What can I do? as a soldier I intreat from you a confidential opinion—You will find on a further acquaintance that I know how duly to appreciate such a thing—It is painful for me to reflect on the dernier resort to which I am advised, and which my feelings at times have highly provoked me to contemplate—May I hope for a line from you—I shall be here some days, at the Indian Queen 4th Street—
          I have the honor to be Sir, with high consideration and real respect, your obliged friend and most obedt Servt
          
            Campbell Smith
          
          Honble Major Genl. Hamilton
          
            P.S. Have you received Col. Hall’s letter which was written to you some time since on the subject of an Inspector for the troops in that quarter—
          
        